Title: From James Madison to William Cabell, 22 April 1807
From: Madison, James
To: Cabell, William



Sir,
Department of State April 22d. 1807

Agreeably to an Act of Congress, entitled An Act for the more general promulgation of the Laws of the United States, passed 3d. March 1795, and the Acts in addition thereto, passed on the 2d. March 1799 and on the 27 March 1804, I have transmitted to the Collector of the Customs at Baltimore 1254 copies of the Laws of the United States 1st. Session 9th. Congress, being the proportion for the State of Virginia, with a request that he would forward them to your Excellency.  
I have the honor to be, with great respect, Sir, your most Obt. Set.

James Madison

